DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 5/09/2022.
           Claims 1, 6, 9-10, 16-18 are currently pending.
           Claims 2-5, 7-8 and 11-15 have been cancelled.
           Claim 1 is independent claim.

Reasons for Allowance
2.        Claims 1, 6, 9-10, 16-18 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “A computerized method comprising: receiving analyte data from one or more a reader device via a communication channel with the one or more reader device, …
the sensor data is indicative of whether an analyte was present in a fluid sample tested using a set of sensor elements of the sensor device;…the sensor data is based on at least one electrical signal received from the sensor device determined by electrically driving a set of sensor elements while in fluid communication with the fluid sample; electrically driving the set of sensor elements comprises applying an alternating current modulated on a direct current bias across at least one nanowire of the sensor element of the set of sensor elements;…” in combination with all other elements as claimed in claim 1. 

        As to claim(s) 6, 9-10, 16-18, the claims are allowed as they further limit allowed claim 1.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Joshi et al. (U.S Pat. 7955559) discloses an anoelectronic devices for the detection and quantification of biomolecules are Provided. In certain embodiments, the devices are configured to detect and measure blood glucose levels. Also provided are methods of fabricating nanoelectronic devices for the detection of biomolecules. (see specification for more details).              Wang et al. (U.S Pub. 20070264623) discloses an nanoscale wires for use in determining analytes suspected to be present in a sample, especially in connection with determining information about a sample containing, or suspected of containing, two or more analytes. For example, the invention can involve a competitive, uncompetitive, or non-competitive binding assay including a nanoscale wire to a sample containing a species able to interact with the retain entity to produce a product, where the sample also contains or is suspected of containing a second species able to interact with the reaction entity to prevent production of the product resulting from interaction of the first species and the reaction entity. Based upon determination of production of the product, determination of the second species in the sample can be made. In one set of embodiments, nanoscale wires can be used that have been functionalized at their surface, and/or in close proximity to their surface, for example, by immobilizing a protein or an enzyme relative to the nanoscale wire (see specification for more details).
             Noy et al. (U.S Pub. 20060204428) discloses a sensor apparatus comprising a nanotube or nanowire, a lipid bilayer around the nanotube or nanowire, and a sensing element connected to the lipid bilayer. Also a biosensor apparatus comprising a gate electrode; a source electrode; a drain electrode; a nanotube or nanowire operatively connected to the gate electrode, the source electrode, and the drain electrode; a lipid bilayer around the nanotube or nanowire, and a sensing element connected to the lipid bilayer (see specification for more details).

Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
8/9/2022